THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED BELOW).

 

CONVERTIBLE PROMISSORY NOTE

 

Amount: $30,000.00

Effective Date:  December 15 , 2014 

 

              Receipt of Funds Date: December 15, 2014

 

FOR VALUE RECEIVED, Generation Zero Group, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of James A. Hendrickson , and/or
his permitted assigns (the “Holder”), the aggregate principal amount of
 $30,000.00, together with interest on the unpaid principal amount hereof, upon
the terms and conditions hereinafter set forth.

 

1.

Loan Amount.  This Convertible Promissory Note (this “Note”, “Promissory Note”
or “Agreement”) evidences Thirty Thousand Dollars ($30,000.00), loaned to the
Company by Holder on December 15, 2014 (hereinafter referred to as the “Loan” or
the “Principal”).

  

  

  

2.

Payment Terms.  The Company agrees to pay the Holder accrued interest hereunder
beginning on the first Business Day of the month following the thirtieth day
following the Receipt of Funds Date of this Note and continuing on the first
Business Day of each month thereafter (each the “Monthly Payment Date” and the
“Monthly Payment”), until the earlier of (i) the Maturity Date (when the entire
then outstanding balance of this Note shall be due and payable), or (ii) the
date that the Principal and accrued interest on the Note has been repaid in full
or fully converted into shares of the Company’s Common Stock as provided in
Section 4 hereof.  The “Maturity Date” of this Note shall be December 14, 2016.
 Payment shall be credited first to the accrued interest then due and payable
and the remainder to Principal.

  

  

  

3.

Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of ten percent (10%) per annum.  All past-due principal and
interest (which failure to pay such amounts shall be defined herein as an "Event
of Default") shall bear interest at the rate of fourteen percent (14%) per annum
until paid in full (the “Default Rate”). All computations of interest shall be
made on the basis of a 360-day year for actual days elapsed. 




  

a.

Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Georgia or the
applicable laws of the United States of America, whichever shall be higher (the
“Maximum Rate”).











Page 1 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014









  

b.

In the event the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions
or other sums which may at any time be deemed to be interest, which for any
month or other interest payment period exceeds the Maximum Rate, all sums in
excess of those lawfully collectible as interest for the period in question (and
without further agreement or notice by, among or to the Holder the undersigned)
shall be applied to the reduction of the principal balance, with the same force
and effect as though the undersigned had specifically designated such excess
sums to be so applied to the reduction of the principal balance and the Holder
had agreed to accept such sums as a premium-free prepayment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the undersigned, to waive, reduce or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance.  The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.

  

  

c.

If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding Business Day.
"Business Day" means a day other than (i) a Saturday, (ii) a Sunday or (iii) a
day on which commercial banks in Nevada, are authorized or required to be closed
for business.

 

4.

Holder’s Option to Convert this Note.

  

 

  

a.

At any time prior to the payment in full by the Company of this Note, Holder
shall have the option to convert the unpaid principal balance of this Promissory
Note (or any portion thereof), together with all accrued interest into shares of
common stock (the “Shares” and the “Common Stock”) of the Company (the
“Conversion Option”) at the Conversion Price (each a “Conversion”).  The
“Conversion Price” shall be equal to $0.08 per share;  

  

  

  

  

b.

In order to exercise this Conversion Option, the Holder shall surrender this
Promissory Note to the Company, accompanied by written notice of its intentions
to exercise this Conversion Option, which notice shall set forth the amount of
this Promissory Note to be converted, and the calculation of the Shares to be
issued based on the Conversion Price, and shall be in the form of Exhibit A,
attached hereto (“Notice of Conversion”). The date that the Company receives the
Notice of Conversion shall be defined as the “Conversion Date.” Within five (5)
Business Days of the Company’s receipt of the Notice of Conversion and this Note
(reflecting a Conversion Price confirmed by the Company), the Company shall
deliver or cause to be delivered to the Holder, written confirmation that the
Shares have been issued in the name of the Holder (the “Share Delivery
Deadline”).  If the Company reasonably believes that there is an error in
Holder’s calculation of the Shares issuable in connection with the Notice of
Conversion or the Conversion Price provided for therein, the Company shall not
be obligated to honor such defective Notice of Conversion and shall promptly
notify Holder of such errors;

  

  

  

  

c.

In the event of the exercise of the Conversion Option, Holder shall cooperate
with the Company to promptly take any and all additional actions required to
make Holder a stockholder of the Company including, without limitation, in
connection with the issuance of the Shares, such representations as to financial
condition, investment intent and sophisticated investor status as are reasonably
required by counsel for the Company. Holder shall be deemed to have
automatically re-certified the Representations (defined below) at such time or
times as Holder exercises its Conversion Option as provided herein, and the
Company shall be able to rely on such re-certification for all purposes;

  

  

  

  

d.

The Company shall at all times take any and all additional actions as are
necessary to maintain the required authority to issue the Shares to the Holder,
in the event the Holder exercises its rights under the Conversion Option;




  

e.

Conversion calculations pursuant to this Section 4, shall be rounded to the
nearest whole share of Common Stock, and no fractional shares shall be issuable
by the Company upon conversion of this Note. Conversion of this Note in full
shall be deemed payment in full of this Note and this Note shall thereupon be
cancelled;

  

  

  

  

f.

If the Company at any time after the Effective Date subdivides (by any stock
split, stock dividend, recapitalization, reorganization, reclassification or
otherwise) the shares of Common Stock acquirable hereunder into a greater number
of shares, then, after the date of record for effecting such subdivision, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced.  If the Company at any time combines (by reverse stock
split, recapitalization, reorganization, reclassification or otherwise) the
shares of Common Stock acquirable hereunder into a smaller number of shares,
then, after the date of record for effecting such combination, the Conversion
Price in effect immediately prior to such combination will be proportionately
increased.

 

  

g.

In the event of the distribution to all holders of its Common Stock of any
equity or debt securities of the Company or any of its assets (excluding cash
dividends or distributions) or rights to purchase any such securities or assets,
then, after such event, the Note will be Convertible into the kind and amount of
securities and other property which the Holder would have been entitled to
receive if the Holder owned the Shares issuable upon Conversion of the Note
immediately prior to the occurrence of such event.




 

h.

In case of any capital reorganization, reclassification of the stock of the
Company (other than a change in par value or as a result of a stock dividend,
subdivision, split up or combination of shares), the Note shall be Convertible
into the kind and number of shares of stock or other securities or property of
the Company to which the Holder would have been entitled to receive if the
Holder owned the Shares issuable upon Conversion of the Note immediately prior
to the occurrence of such event. The provisions of the foregoing sentence shall
similarly apply to successive reorganizations, reclassifications,
consolidations, exchanges, leases, transfers or other dispositions or other
share exchanges.

 

 

 

  

i.

All Shares of Common Stock which may be issued upon Conversion of this Note
will, upon issuance by the Company in accordance with the terms of this Note, be
validly issued, free from all taxes and liens with respect to the issuance
thereof (other than those created by the holders), free from all pre-emptive or
similar rights and be fully paid and non-assessable;

 

 

 

 

j.

On the date of any Conversion, all rights of any Holder with respect to the
amount of this Note converted, will terminate, except only for the rights of any
such Holder to receive certificates (if applicable) for the number of Shares of
Common Stock which this Note has been Converted;

 

 

 

 

k.

Unless the Holder provides a valid opinion from an attorney stating that such
Shares can be issued free of restrictive legend, which shall be determined by
the Company in its sole discretion, prior to the issuance date of such Shares,
such Shares shall be issued as restricted shares of Common Stock; and

 

 

 

 

l.

The Company shall pay any and all taxes which may be payable in respect to any
transfer involved in the issue and delivery of shares of Common Stock, excluding
any federal, state or local income taxes and any franchise taxes or taxes
imposed upon the Holder by the jurisdiction, or any political subdivision
thereof, under which the Holder is organized or qualified to do business.

 

 

 

 

m.

In the event the Company shall propose to take any action which shall result in
an adjustment in the Conversion Price, the Company shall give notice to the
Holder, which notice shall specify the record date, if any, with respect to such
action and the date on which such action is to take place. Such notice shall be
given on or before the earlier of ten (10) days before the record date or the
date which such action shall be taken. Such notice shall also set forth all
facts (to the extent known) material to the effect of such action on the
Conversion Price and the number, kind or class of shares or other securities or
property which shall be deliverable or purchasable upon the occurrence of such
action or deliverable upon conversion of the Note. Following completion of an
event pursuant to which the Conversion Price shall be adjusted, the Company
shall furnish to the Holder of the Note a statement, signed by an authorized
officer of the Company of the facts creating such adjustment and specifying the
adjusted Conversion Price then in effect.

 

 

 

 

n.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) equal to 100% of such
number as shall be sufficient for the Conversion of this Note in full.

 

 

 




5.

Redemption.  This Note may be redeemed by the Company by payment of the entire
Principal and interest outstanding under this Note in cash to Holder subject to
the following “Prepayment Requirements”: 

 

  

a.

This Note may be prepaid in whole, but not in part, at any time without penalty
provided that the Company shall provide the Holder a minimum of thirty (30) days
and a maximum of sixty (60) days prior written notice before the date of the
Company’s planned prepayment (the “Prepayment Notice”).  The Prepayment Notice
shall be delivered to the name and address of the Holder which appears in the
records of the Company and shall further state the date for such planned
prepayment.

  

  

  

  

b.

The Holder shall have fifteen (15) days from the delivery of the Prepayment
Notice by the Company to Holder to either permit the prepayment or to exercise
Holder’s right to Convert the Note into Shares as provided in Section 4, above.
 If Holder does not exercise such Conversion right prior to the expiration of
fifteen (15) days from its receipt of the Prepayment Notice, the Company shall
be permitted to proceed with the prepayment of the Note pursuant to the terms
and conditions of the Prepayment Notice.

 

 

 

 

c.

In the event the Holder does not exercise its Conversion right, on the
applicable date set forth for prepayment in the Prepayment Notice (the
“Prepayment Date”), the Company shall pay all accrued and unpaid interest on the
Note up to and including the Prepayment Date, and the then principal amount of
the Note.

 

6.

Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows: 

 








Page 4 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014









  

a.

The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.  Further, the undersigned is a duly authorized
representative of the Company and has been authorized by a resolution of the
Board of Directors of the Company to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.




  

b.

This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefore may be brought.




7.

Representations, Warranties and Covenants of Holder. Holder represents and
Warrants to the Company, and agrees, as follows (collectively the
“Representations”):

  

  

a.

This Note and any Shares issuable upon conversion of this Note are being
acquired by Holder for its own account for investment and not with a view to, or
for sale in connection with, any distribution thereof.

  

  

b.

Holder is an “accredited investor” as such term is defined under Rule 501 of the
Securities Act of 1933, as amended (the “Act” or the “Securities Act”) as Holder
meets one of the following requirements.  

  

  

  

  

c.

Holder has sufficient knowledge and experience in financial and business matters
and is capable of evaluating the risks and merits of Holder’s investment in the
Company; Holder believes that Holder has received or had access to all
information Holder considers necessary or appropriate to make an informed
investment decision with respect to this Note; and Holder is able financially to
bear the risk of losing Holder’s full investment in this Note and any Shares
issued upon conversion hereof.

 

 

 

 

d.

Holder has not become aware of and has not been offered the Note by any form of
general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to such Holder’s knowledge, those individuals that
have attended have been invited by any such or similar means of general
solicitation or advertising.

 

 

 

 

e.

The Holder understands that the Note and the Shares are being offered to it in
reliance on specific exemptions from or non-application of the registration
requirements of federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein in
order to determine the applicability of such exemptions and the suitability of
Holder to acquire the Note and Shares. All information which Holder has provided
to the Company concerning the undersigned's financial position and knowledge of
financial and business matters is correct and complete as of the date hereof,
and if there should be any material change in such information prior to
acceptance of this Agreement by the Company, the Holder will immediately provide
the Company with such information.     

 

 

 

  

f.

Holder understands that this Note and any Shares issuable upon Conversion
pursuant hereto have not been registered under the Securities Act or registered
or qualified under any securities laws of any state or other jurisdiction, are
“restricted securities,” and cannot be resold or otherwise transferred unless
they are registered under the Securities Act, and registered or qualified under
any other applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of this Note or any
Shares, Holder shall, among other things, give written notice to the Company of
its intention to effect such transfer, identifying the transferee and describing
the manner of the proposed transfer and, accompanied by (i) investment
representations by the transferee similar to those made by Holder in this
Section 7 and (ii) an opinion of counsel satisfactory to the Company to the
effect that the proposed transfer may be effected without registration under the
Securities Act and without registration or qualification under applicable state
or other securities laws. Each certificate issued to evidence any Shares shall
bear a legend as follows:




"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act.  The securities have
been acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts."











Page 6 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014









8.

Events of Default. If an Event of Default (as defined herein or below) occurs
(unless all Events of Default have been cured or waived by Holder), Holder may,
by written notice to the Company, declare the principal amount then outstanding
of, and the accrued interest and all other amounts payable on, this Note to be
immediately due and payable.  The following events shall constitute events of
default ("Events of Default") under this Note, and/or any other Events of
Default defined elsewhere in this Note shall occur:

(a)

the Company shall fail to pay, when and as due, the principal or interest
payable hereunder on the due date of such payment, and such payment is not made
within ten (10) days following the receipt of written notice of such failure by
the Holder to the Company; or

(b)

the Company shall have breached in any respect any material covenant in this
Note, and, with respect to breaches capable of being cured, such breach shall
not have been cured within ten (10) days following the receipt of written notice
of such breach by the Holder to the Company; or

(c)

the Company shall: (i) make an assignment for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
a custodian, receiver or a trustee for it or a substantial portion of its
assets; (ii) commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation or statute of any
jurisdiction, whether now or hereafter in effect; (iii) have filed against it
any such petition or application in which an order for relief is entered or
which remains undismissed for a period of ninety (90) days or more; (iv)
indicate its consent to, approval of or acquiescence in any such petition,
application, proceeding or order for relief or the appointment of a custodian,
receiver or trustee for it or a substantial portion of its assets; or (v) suffer
any such custodianship, receivership or trusteeship to continue undischarged for
a period of ninety (90) days or more; or

(e)       the Company shall take any action authorizing, or in furtherance of,
any of the foregoing.

In case any one or more Events of Default shall occur and be continuing, Holder
may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or for an injunction against a violation of any
of the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.  In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, the Company will pay
to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.  No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.




No failure or delay by the Holder to require the performance of any term or
terms of the Note or not to exercise any right, or any remedy shall constitute a
waiver of any such term or of any right or of any default, nor shall such delay
or failure preclude the Holder from exercising any such right, power or remedy
at any later time or times. By accepting payment after the due date of any
amount payable under the Note, the Holder shall not be deemed to waive the right
either to require payment when due of all other amounts payable, or to later
declare a default for failure to effect the payment when due of any such other
amount. The failure of the Holder to give notice of any failure or breach of the
Company under the Note shall not constitute a waiver of any right or remedy in
respect of such continuing failure or breach or any subsequent failure or
breach.




9.

Certain Waivers by the Company.  Except as expressly provided otherwise in this
Note, the Company and every endorser or guarantor, if any, of this Note waive
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.




10.

Assignment by Holder.  If and whenever this Note shall be assigned and
transferred, or negotiated, including transfers to substitute or successor
trustees, in each case subject to Section 7(f), applicable law and an exemption
from registration for such transfer, which shall be approved by the Company
subject to the Holder providing the Company a legal opinion for such transfer,
which opinion shall be reasonably accepted by the Company, the holder hereof
shall be deemed the “Holder” for all purposes under this Note.

  

  

11.

Notices.  Any and all notices, requests or other communications hereunder shall
be given in writing and delivered by: (a) regular, overnight or registered or
certified mail (return receipt requested), with first class postage prepaid; (b)
hand delivery; (c) facsimile transmission; or (d) overnight courier service, to
the parties at the following addresses or facsimile numbers:




(i) if to Holder, to:

James A. Hendrickson

5101 Lenoraway Drive

Raleigh, NC  27613




(ii) if to the Company, to:

Generation Zero Group, Inc.

Attn: Richard M. Morrell, CEO

13663 Providence Road, #253

Weddington, NC  28104

  




Copies to:

The Loev Law Firm, PC

Attn: David M. Loev, Esq.

6300 West Loop South, Suite 280,

Bellaire, Texas 77401

Telephone Number:  (713) 524-4110

Facsimile Number:  (713) 524-4122




or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section.
 Except as otherwise provided in this Note, all such communications shall be
deemed to have been duly given: (A) in the case of a notice sent by regular or
registered or certified mail, three business days after it is duly deposited in
the mails; (B) in the case of a notice delivered by hand, when personally
delivered; (C) in the case of a notice sent by facsimile, upon transmission
subject to telephone confirmation of receipt; and (D) in the case of a notice
sent by overnight mail or overnight courier service, the next business day after
such notice is mailed or delivered to such courier, in each case given or
addressed as aforesaid.

12.

Amendment.  This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 








Page 8 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014









13.

Costs and Fees.  Anything else in this Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees.  For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.

  

  

14.

Governing Law.  It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Nevada, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.

  

15.

No Third Party Benefit.  The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this
Agreement.

  

  

16.

Jurisdiction, Venue and Jury Trial Waiver.  The parties hereby consent and agree
that, in any actions predicated upon this Note, venue is properly laid in North
Carolina and that the Circuit Court in and for Mecklenburg County, North
Carolina, shall have full subject matter and personal jurisdiction over the
parties to determine all issues arising out of or in connection with the
execution and enforcement of this Note.

  

  

17.

Interpretation.  The term “Company” as used herein in every instance shall
include the Company’s successors, legal representatives and assigns, including
all subsequent grantees, either voluntarily by act of the Company or
involuntarily by operation of law and shall denote the singular and/or plural
and the masculine and/or feminine and natural and/or artificial persons,
whenever and wherever the contexts so requires or properly applies.  The term
“Holder” as used herein in every instance shall include the Holder’s successors,
legal representatives and assigns, as well as all subsequent assignees,
endorsees and holders of this Note (subject to the provisions of this Note
providing for transfers and assignments by Holder), either voluntarily by act of
the parties or involuntarily by operation of law.  Captions and paragraph
headings in this Note are for convenience only and shall not affect its
interpretation.

 

 

17.

WAIVER OF JURY TRIAL.  THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY.  THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.




18.

Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof.











Page 9 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014









19.

Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one party and faxed or scanned and emailed to another party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.
















[Remainder of page left intentionally blank.  Signature page follows.]








Page 10 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014




IN WITNESS WHEREOF, the undersigned have caused this Convertible Promissory Note
to be executed and delivered by a duly authorized officer as of the date first
above written, to be effective as of the effective date set forth above.

 

 

“COMPANY”

 

 

  

GENERATION ZERO GROUP, INC.

  

 

  

  

  

By:_____________________________

 

 

 

Its: Chief Executive Officer

 

 

 

Printed Name: Richard M. Morrell




 

 

 

“HOLDER”

 

    




James A. Hendrickson

 

 

 

By:______________________________

 

 

 

Printed Name: James A. Hendrickson

 

 

 

 

 

 






















 








Page 11 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014




EXHIBIT A




Conversion Election Form







____________, 20__




Generation Zero Group, Inc.




Re:           Conversion of Promissory Note




Gentlemen:




You are hereby notified that, pursuant to, and upon the terms and conditions of
that certain Convertible Promissory Note of Generation Zero Group, Inc. (the
“Company”), in the initial principal amount of $_______ (as increased from time
to time, the “Note”), held by us, we hereby elect to exercise our Conversion
Option (as such term in defined in the Note), in connection with $__________ of
the amount currently owed under the Note (including $___________ of accrued
interest), effective as of the date of this writing, which amount will convert
into ________________ shares of the Company’s Common Stock (the “Conversion”),
based on a Conversion Price (as defined in the Note) of $0.08 per share.  In
connection with the Conversion, we hereby re-certify, re-confirm and re-warrant
the Representations; as such Representations are defined in Section 7 of the
Note.  We have attached the original version of the Note in connection with such
Conversion.




Please issue certificate(s) for the applicable shares of the Company’s Common
Stock issuable upon the Conversion, in the name of the person provided below.




  

Very truly yours,

  

  

  

  

  

___________________________

  

Name:

 

 

 

If on behalf of Entity:

 

 

 

Entity Name:__________________

 

 

 

Signatory’s Position with Entity:

_____________________________




 

Please issue certificate(s) for Common Stock as follows:

______________________________________________

Holder Name

______________________________________________

Address

______________________________________________

Social Security No./EIN of Shareholder




Please send the certificate(s) evidencing the Common Stock to:




Attn:___________________________________________




Address:________________________________________








Page 12 of 12

Convertible Promissory Note

Generation Zero Group, Inc.     

James A. Hendrickson December 15, 2014


